Citation Nr: 1227604	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  09-00 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for joint disease.

2.  Entitlement to a compensable rating for a subtotal thyroidectomy, effective prior to January 18, 2011.

3.  Entitlement to an increased rating for a subtotal thyroidectomy, rated as 10 percent disabling, effective January 18, 2011.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


WITNESS AT HEARING ON APPEAL

The Veteran and his daughter
ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.  

This appeal arose before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Cleveland, Ohio, Department of Veterans' Affairs (VA), Regional Office (RO).  The case was subsequently transferred to the jurisdiction of the Montgomery, Alabama RO.

This case has been before the Board in July 2009 and March 2011.  Each time, it was remanded for further development.  Following the requested development, the VA Appeals Management Center (AMC) in Washington, D.C. confirmed and continued the denial of service connection for joint disease.  The AMC did, however, increase the Veteran's rating for a subtotal thyroidectomy from noncompensable to 10 percent, effective January 18, 2011.  Thereafter, the case was returned to the Board for further appellate consideration.

In March 2011, during the course of the appeal, the Veteran had a hearing at the RO before the undersigned.  A transcript of this hearing has been included in the claims folder.

After review the record, the Board finds that further development of the record is warranted with respect to the issue of entitlement to service connection for a joint disorder.  Therefore, that issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC.  



FINDINGS OF FACT

1.  Prior to November 10, 2010, the Veteran's medical course with respect to his subtotal thyroidectomy had been stable, and he did not receive continuous medication for that disorder nor did he demonstrate intermittent tachycardia or a tremor.  

2.  On November 10, 2010, the Veteran began taking continuous medication for the treatment of his subtotal thyroidectomy.


CONCLUSIONS OF LAW

1.  Prior to November 10, 2010, the criteria were not met for a compensable rating for a subtotal thyroidectomy.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.31, 4.119, Diagnostic Code 7900 (2011).

2.  Effective November 10, 2010, the criteria were met for a 10 percent rating for a subtotal thyroidectomy.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.31, 4.119, Diagnostic Code 7900 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issue of entitlement to an increased rating for the a subtotal thyroidectomy.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In November 2006, VA received the Veteran's claim, and there is no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  VA informed the Veteran that in order to establish an increased rating for his service-connected subtotal thyroidectomy, the evidence had to show that such disability had worsened and the manner in which such worsening had affected his employment and daily life.  38 U.S.C.A. § 5103(a).  

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  VA obtained or ensured the presence of the Veteran's service treatment records; records reflecting his treatment by or through VA from November 2005 to September 2011; his Social Security records; records reflecting his treatment from July to September 2010 at or through the Baptist Medical Center, South; records reflecting his treatment from October to November 2010 at or through the Barbour Medical Center; records reflecting his November 2010 treatment at or through the University of Alabama, Birmingham Hospital; records reflecting his January 2011 treatment at or through the Jackson Hospital and Clinic, Inc.; and the transcript of his March 2011 hearing before the undersigned Acting Veterans Law Judge.  

In December 2007, May 2010, June 2011, VA examined the Veteran, in part, to determine the nature and etiology of any joint disorder found to be present, as well as the extent of impairment due to his subtotal thyroidectomy.  The VA examination reports show, generally, that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the issue of entitlement to an increased rating for a subtotal thyroidectomy.

The Factual Background

In January 2006, the Veteran's blood pressure was 109/78.  

On March 17, 2006, during treatment by the VA Rheumatology Service, the Veteran was quite tachycardic.  A consultation with the VA Cardiology Service confirmed the presence of supraventricular tachycardia.  His blood pressure readings were 113/62 and 100/71.  In June 2006, it was noted that the Veteran had experienced no further episodes of heart racing.

In August 2006, the Veteran's blood pressure was elevated, while he was switching blood pressure medication.  His blood pressure readings included 188/96 and 166/87.  In February 2007, the Veteran's blood pressure was 175/76.  In December 2007, the Veteran's blood pressure was 152/74 and 156/71.  

In December 2007, the Veteran was examined by VA to determine the level of impairment attributable to his service-connected subtotal thyroidectomy.  It was noted that since his thyroid had been removed in service in 1967, his medical course had been stable.  It was further noted that he had not been receiving treatment or continuous medication.  The examiner did note the Veteran's history of supraventricular tachycardia in 2006.  

On objective examination, the Veteran's thyroid was found to be absent, and it was noted that he had a 7 cm surgical scar without residuals.  He was 69 inches tall and weighed 165.5 pounds.  The examiner noted that there was no evidence of weight change or gastrointestinal symptoms.  The Veteran's pulse rate was 69 beats per minute, and his heart rhythm was found to be normal.  During a cardiovascular examination, his blood pressure readings were 137/101 and 117/78.  His pulse was 91 beats per minute and there was no evidence of a widened pulse pressure.  There was no bradycardia, and the Veteran's heart size was normal.  There were no signs of congestive heart failure.  There were no abnormalities involving his eyes, and his muscle strength measured 5.  Laboratory studies of his thyroid, performed in May and December 2007 were noted to be normal, and there were no signs of any abnormalities involving his sympathetic nervous system.  Following the examination, the VA examiner stated that he was unable to find the presence of thyroid disease.  

In May 2008, the Veteran was seen by VA in reference to his rheumatoid arthritis and hypertension.  His blood pressure readings were 158/70 and 144/69.  The dosage of his blood pressure medication was increased. 

In May 2010, the Veteran underwent a VA eye examination, in part, to determine whether the Veteran had an eye disorder as the result of his service-connected subtotal thyroidectomy associated with a toxic goiter.  During the examination, the examiner monitored the effects of the Veteran's high risk medication.  Following the examination, the diagnoses were ocular hypertension; glaucoma suspect; cataracts, either nuclear sclerosis or aging cataracts; and presbyopia.  The examiner stated that he found no permanent eye condition secondary to the Veteran's toxic goiter.  In particular, he noted that neither the nuclear sclerosis cataracts nor the aging cataracts, nor the presbyopia were caused by or the result of military service, thyroidectomy, or toxic goiter.  

During VA treatment in May 2010, it was noted that the Veteran's blood pressure was well-controlled.  

In a July 2010, the Veteran was hospitalized by VA, primarily for a myocardial infarction and ongoing angina pectoris.  He was transferred to a private medical facility primarily for severe aortic regurgitation with mild aneurysmal dilatation of the ascending aorta and penetrating ulcer in the distal portion of the aortic arch and an acute ST segment elevation myocardial infarction. 

In August 2010, the Veteran was hospitalized at Baptist Medical Center, South for severe underlying 3 vessel disease status post acute myocardial infarction 3 weeks earlier with successful intervention to the Veteran's left anterior descending.  He repeated complaints of angina with left heart catheterization.  He underwent a successful complex angioplasty and intervention to his left circumflex.  Also noted was severe 4+ aortic regurgitation and left ventricular dysfunction with an ejection fraction around 20 percent.  He was not considered a candidate for cardiovascular surgery due to his underlying pulmonary disease.  He was discharged to his home for 24 hours, after which he returned with continued complaints of severe angina and hypertension.  Left heart catheterization was performed without complication.  He underwent successful complex intervention to his left circumflex artery.  

In September 2010, the Veteran was readmitted to Baptist Medical Center, South for continuing complaints of chest pain.  The diagnoses were history of severe underlying coronary artery disease with recent myocardial infarction with successful stent implantation to his mid circumflex and mid-left anterior descending with an induced ejection fraction of 40 to 45 percent.  Severe aortic regurgitation was also reported.  

In October 2010, the Veteran was again hospitalized for chest pain.  Changes suggestive of pulmonary hypertension were noted.  Following a workup, it was felt that the Veteran's chest pain was non-cardiac in nature. 

In November 2010, the Veteran was hospitalized by VA for a non-ST elevation myocardial infarction.  He was transferred to the University of Alabama, Birmingham where he underwent a coronary artery bypass graft, aortic valve replacement, and mitral valve repair.  In a VA Surgery note, dated November 10, 2010, it was reported that the Veteran had abnormal laboratory tests with respect to his thyroid.  He was started on a thyroid replacement hormone, Levothyroxine.  In December 2010, he had an episode of tachycardia.  

In December 2010, the Veteran was hospitalized by VA for chest pain and hypotension.  The diagnoses were bacteremia, likely endocarditis after recent valve repair, congestive heart failure, coronary artery disease, hypertension, rheumatoid arthritis, interstitial lung disease, hyperlipidemia, paroxysmal atrial fibrillation, chronic renal insufficiency, anemia of chronic disease, peripheral vascular disease, and benign prostatic hypertrophy.  

In January 2011, the Veteran was hospitalized at Jackson Memorial Hospital for chest pain, no sign of an acute myocardial infarction; a history of coronary artery disease, status post coronary artery bypass graft; status post valve replacement; endocarditis; and status post recent gastrointestinal bleeding.  

In February 2011, the Veteran was hospitalized by VA for atypical chest pain which was not characteristic of the pain he had felt with his myocardial infarction.  During his hospitalization, an electrocardiogram showed an episode of tachycardia.  

In June 2011, the Veteran was reexamined by VA, in part, to determine the extent of impairment attributable to his service-connected subtotal thyroidectomy.  It was noted that he had been placed on a thyroid supplement the previous year.  It was also noted that since his thyroid had been removed in service in 1967, his medical course had been stable.  It was further noted that he had not been receiving treatment or continuous medication.  The Veteran reported that his cardiac history included hypertension, dizziness, angina, fatigue, and dyspnea.  It was noted that he was on continuous medication for hypertension.  He also reported a pulmonary history positive for night sweats and dyspnea on mild exertion.  In addition to the foregoing, the Veteran reported general symptoms of fatigability, generalized weakness, heat intolerance, and arthralgia.  He denied neurologic symptoms, muscle symptoms, neck symptoms, eye symptoms, and gastrointestinal symptoms.  

On examination, the Veteran was 68 inches tall and weighed 163 pounds.  It was noted that there had been no weight change.  The Veteran's pulse rate was 84 beats per minute, and his blood pressure was 145/90.  The Veteran's thyroid was found to be absent or not palpable, and it was noted that he had a semi-circular, post-surgical scar on his anterior neck which measured 3.2 inches in length.  It was not disfiguring, and there were no keloids or signs of inflammation.  A cardiac evaluation revealed that the Veteran's heart rhythm was regular but that he had a heart murmur.  He had a surgical scar from coronary artery bypass grafting.  It measured 7.8 inches in length and was well healed.  He demonstrated abnormal breath sounds, bilaterally, with crackles (rales) and decreased sounds.  

On further examination, the Veteran's eyes were exophthalmic (proptosis), and he was found to have cataracts.  There were no abnormalities of the gastrointestinal system or the sympathetic nervous system, and his muscle strength was rated as a 5.  There were no other signs of thyroid disease.  Laboratory studies of the Veteran's thyroid were not performed.  It was noted that he would be recalled to have them done.  

X-rays of the chest from February 2011 revealed focal, streaky opacities in the right mid-lung and left lower lung consistent with focal, parenchymal scarring on top of mild chronic obstructive pulmonary disease.  There was a status post median sternotomy related to aortic valve replacement.  The aorta was tortuous and the aortic arch was ecstatic.  There was a probable prominent main pulmonary  artery.  X-rays of the chest from June 2011 revealed chronic obstructive pulmonary disease with bilateral focal parenchymal fibrosis and status post valvuloplasty.  An electrocardiogram showed a normal sinus rhythm and left ventricular hypertrophy with repolarization.  Pulmonary function tests revealed minimal, obstructive lung disease with mild restrictive disease.  There was a severe decrease in diffusing capacity.

The examiner noted that the Veteran was not employed due to rheumatoid arthritis, but that his thyroid disease would prevent him from exercising or participating in sports.  The examiner opined that it would moderately impair his ability to perform chores, shop, travel, drive, or recreate.  The Veteran's thyroid disease reportedly had not affected his ability to feed himself, bathe, dress, or groom himself or to attend to the wants of nature.  

In August 2011, the Veteran was admitted to the Birmingham VAMC for an acute cerebrovascular accident, manifested by slurred speech and left-sided weakness.  It was noted that he had a history of coronary artery disease, status post coronary artery bypass graft, status post aortic valve replacement, chronic obstructive pulmonary disease, and hypertension.  The following day, he developed hematochezia, hypotension, and tachycardia.  In September 2011, he also had an episode of tachycardia which was reported as non-sustained and self-terminating.  

The Applicable Law and Regulations

The Veteran seeks entitlement to an increased rating for his service-connected subtotal thyroidectomy.  

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2010).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1. 

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2011).

Hyperthyroidism is rated in accordance with the criteria set forth in 38 C.F.R. § 4.119, Diagnostic Code 7900.  A 10 percent rating is warranted for hyperthyroidism, when tachycardia (which may be intermittent) and tremor are present or when continuous medication is required for control.  A 30 percent rating is warranted when the hyperthyroidism is manifested by tachycardia, tremor, and increased pulse pressure or blood pressure.  

If disease of the heart is the predominant finding, hyperthyroidism is to be evaluated as hyperthyroid heart disease if doing so would result in a higher evaluation than using the criteria for hyperthyroidism.  Hyperthyroid heart disease is rated in accordance with the criteria in 38 C.F.R. § 4.119, Diagnostic Code 7008.  

Under Diagnostic Code 7008 hyperthyroid heart disease is generally rated as part of the overall evaluation for hyperthyroidism under Diagnostic Code 7900. However, when atrial fibrillation is present, hyperthyroidism may be evaluated either under Diagnostic Code 7900 or under Diagnostic Code 7010 , whichever results in a higher evaluation. 

Diagnostic Code 7010 is applicable to rating supraventricular arrhythmias.  A 10 percent rating is warranted when there is permanent atrial fibrillation (lone atrial fibrillation), or; one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by ECG or Holter monitor.  A 30 percent rating is warranted for paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year documented by ECG or Holter monitor.  38 C.F.R. § 4.119, Diagnostic Code 7010

If ophthalmopathy is the sole finding, it is to be rated as visual field impairment under 38 C.F.R. § 4.79, Diagnostic Code 6080, or diplopia under 38 C.F.R. § 4.79, Diagnostic Code 6090, or impairment of central visual acuity under 38 C.F.R. § 4.79, Diagnostic Codes 6061-6079.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

In an April 2012 rating decision, the AMC increased the rating for the Veteran's service connected subtotal thyroidectomy from noncompensable to 10 percent.  As noted above, that rating became effective January 18, 2011.  Inasmuch as the Veteran's claim for an increased rating was received in November 2006, the Board has considered all relevant evidence up to one year prior to the receipt of that claim.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2011). 

Analysis

During his November 2010 hearing before the undersigned, the Veteran testified that he suffered from an increased rapid heartbeat and that he had suffered a recent heart attack.  He also testified that he had experienced tremors of his hands.  He contended that such symptoms were manifestation of his service-connected subtotal thyroidectomy and that an increased rating was, therefore, warranted for that disorder.  After carefully considering the claim in light of the record and the applicable law, the Board agrees, in part.  Accordingly, the appeal will be granted to the extent indicated.  

A review of the evidence discloses that prior to November 2010, the Veteran's thyroid disease had been, essentially, quiescent.  However, during VA hospitalization on November 10, 2010, he demonstrated abnormal laboratory results with respect to his thyroid.  Therefore, he began taking continuous medication, Levothyroxine, for his service-connected subtotal thyroidectomy.  Accordingly, a 10 percent rating is warranted for the subtotal thyroidectomy, effective November 10, 2010.  To that extent, the appeal is granted.

In arriving at this decision, the Board has considered the possibility of a still-higher schedular evaluation; however, there is no evidence that the Veteran's subtotal thyroidectomy has been manifested by tachycardia, tremor, and increased pulse pressure or blood pressure.  Although the Veteran demonstrated supraventricular tachycardia in March 2006, the evidence shows that such a manifestation was a one-time event.  The Veteran did demonstrate tachycardia during treatment in December 2010 and February and September 2011; however, there is no evidence that it was any more than intermittent in nature.  Indeed, the September 2011 episode was characterized as a self-terminating event.  Therefore, the presence of intermittent tachycardia would not present an avenue for a compensable rating prior to November 2010.  

During the last several years, the Veteran has been treated for severe heart disease.  Although he has demonstrated elevated blood pressure readings, his blood pressure has been, generally, well-controlled, and there is no evidence that it is attributable to his thyroidectomy.  He has had a myocardial infarction and has undergone a coronary artery bypass graft.  However, such heart disease has been associated with coronary artery disease and aortic insufficiency rather than hyperthyroid heart disease.  In this regard, there is no evidence of associated tachycardia more than four times per year as documented by ECG or Holter monitor.  Consequently, an evaluation under 38 C.F.R. § 4.119, Diagnostic Code 7008 would not provide the basis for a rating in excess of 10 percent for a subtotal thyroidectomy.  

The Board has also considered the possibility of a higher rating pursuant to Diagnostic Code 7903 (hypothyroidism).  Prior to November 10, 2010, there was no indication that the Veteran experienced fatigability or required continuous medication for the control of his thyroid disease; thus, a compensable evaluation under this Code was not warranted.  Following November 10, 2010, the record did not demonstrate that the Veteran experienced fatigability, constipation, and mental sluggishness related to his thyroid disease; therefore, an evaluation in excess of 10 percent from November 10, 2010 is not justified under Diagnostic Code 7903.

Finally, the preponderance of the evidence is negative for any eye involvement, let alone a sole finding of ophthalmopathy, associated with the Veteran's subtotal thyroidectomy.  Thus, there is no basis for to rate the Veteran's subtotal thyroidectomy as visual field impairment, diplopia, or impairment of central visual acuity.  

In light of the foregoing discussion, the Board finds that the Veteran meets or more nearly approximates the schedular criteria for a 10 percent rating, and no more, under any of the diagnostic codes applicable to rating a subtotal thyroidectomy.  Nevertheless, the Board has considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected subtotal thyroidectomy.  38 C.F.R. § 3.321(b)(1) (2011),

Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

In this case, neither the Veteran nor his representative have expressly raised the matter of entitlement to an extraschedular rating.  The Veteran's contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the currently assigned rating.  See Brannon v. West, 12 Vet. App. 32 (1998) (while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant).  Moreover, the Veteran and his representative have not identified, and the Board has not found, any factors which may be considered to be exceptional or unusual with respect to the service-connected subtotal thyroidectomy.  While the Veteran has been hospitalized frequently during the last several years, the evidence does not show that it was for his subtotal thyroidectomy.   In this regard, there is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  In short, the evidence does not support the proposition that the Veteran's subtotal thyroidectomy presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Accordingly, further action is not warranted under 38 C.F.R. § 3.321 (b)(1).


ORDER

Prior to November 10, 2010, the claim of entitlement to a compensable rating for a subtotal thyroidectomy is denied.  

Effective November 10, 2010, a 10 percent rating is granted for a subtotal thyroidectomy, subject to the law and regulations governing the award of monetary benefits.  

REMAND

The Veteran also seeks service connection for rheumatoid arthritis, claimed as a joint disorder.  

In September 2006, a VA physician indicated that the Veteran had undergone an Agent Orange registry examination.  The examiner noted that the Veteran had a toxic goiter in service, which was considered an autoimmune problem.  The examiner indicated that within a year of the Veteran's discharge, he developed symptoms of rheumatoid arthritis and was subsequently diagnosed with that disorder.  The VA physician suggested that the Veteran's toxic goiter could be related to the autoimmune problem with his rheumatoid arthritis.  The Board found that the evidence was insufficient to decide the issue and directed that the Veteran be scheduled for a VA examination to determine the etiology of the Veteran's rheumatoid arthritis. 

In its March 2011 remand, the Board requested that the Veteran be scheduled for a VA examination to determine the nature and etiology of his joint disorder, characterized as rheumatoid arthritis.  After review of the claims file, the examiner was to render a medical opinion as to whether the Veteran's rheumatoid arthritis was at least as likely as not (a 50 percent or greater probability) caused by or incurred in active service, or caused or aggravated by the Veteran's in-service diagnosis of toxic goiter.  The examiner was to provide a complete rationale for all opinions expressed.

In June 2011, following the requested VA examination, it was noted that the Veteran had rheumatoid arthritis affecting, primarily, his wrists, knees, and ankles.  In part, the examiner opined that the Veteran's rheumatoid arthritis was not aggravated by his thyroid disease.  However, the examiner did not say how or why he reached that decision.  Therefore, that opinion is not sufficient for rating purposes.  Accordingly, the case is remanded for the following actions:

1.  Return the case to the examiner who performed the June 2011 VA examination to determine the nature and etiology of the Veteran's joint disorder, characterized as rheumatoid arthritis.  The examiner must state how and why he reached his opinion that the Veteran's thyroid disease did not aggravate his joint disorder, characterized as rheumatoid arthritis.  That is, the VA examiner must provide the reasons for his opinion.  

If the June 2011 VA examiner is no longer available, schedule the Veteran for an endocrinologic examination to determine the nature and etiology of his joint disorder, characterized as rheumatoid arthritis.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If a chronic joint disorder(s) is identified, the examiner must identify and explain the elements supporting each diagnosis.  

The examiner must also render an opinion as to whether it is at least as likely as not (at least a 50/50 chance) that the Veteran's chronic joint disorder has been aggravated by his service-connected subtotal thyroidectomy.  In assessing aggravation, the examiner must determine whether there has been any increase in the severity of the pathology underlying the Veteran's joint disorder.  If so, the examiner must state whether such increase is proximately due to or the result of the Veteran's service-connected subtotal thyroidectomy, and not due to the natural progress of the joint disorder.  In so doing, the VA examiner must address the concerns set forth in the September 2006 letter from the VA physician associated with the Veteran's Agent Orange registry examination.  

The examiner must state how and why he or she reached the opinion they did.  That is, the examiner must provide the reasons for his or her opinion.  

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

If an additional VA examination is scheduled, the Veteran is advised that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2011). 

In the event that the Veteran does not report for a scheduled examination, the notice informing him of the date, time, and location of that examination must be associated with the claims filed.  It should also be indicated, in writing, whether any notice that was sent was returned as undeliverable.

2. When the actions requested have been completed, undertake any other indicated development. Then readjudicate the issue of entitlement to service connection for a joint disorder.  

If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


